DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5-7, 21, 23 and 26 of U.S. Patent No. 11,013,108 in view of Namkung (hereinafter “Nam”) (US Publication 2018/0019440).
Instant Application
US Patent 11,013108
A display device, comprising:
a display module configured to display an image; and
a flexible substrate comprising a first bonding region connected to the display module, the flexible substrate being bent so that at least a portion of the flexible substrate is disposed  under the display module, wherein:

a circuit layer electrically connected to the display module; a cover layer disposed on the circuit layer; and a bubble-prevention layer disposed between the cover layer and the circuit layer  and configured to overlap with the first bonding region,the display module includes a display region configured to display the image and a non- display region surrounding the display region, the non-display region includes a pad region to which the flexible substrate is connected,and
15 the bubble-prevention layer overlaps the pad region and does not overlap the display region.
2. The display device of claim 1, further comprising a printed circuit board disposed below the display module, wherein circuit layer electrically connects the display module to the printed circuit board. 3. The display device of claim 2, the flexible substrate further comprising a second bonding region which is connected to the printed circuit board, and a bending region which is defined between the first and second bonding regions to connect the first bonding region to the second bonding region.

Also claims 21, 23 and 26

5. The display device of claim 4, wherein the bubble-prevention layer is configured to not overlap with the bending region.
5. The display device of claim 3, wherein the bending region comprises a maximum stress region,a thickness of the flexible substrate is smaller in the maximum stress region than in otherregions of the bending region, and the bubble-prevention layer is configured to overlap with a region on the flexible substrate other than the maximum stress region.
6. The display device of claim 2, wherein the bending region comprises a maximum stress region, and a thickness of the flexible substrate is smaller in the maximum stress region than in other regions of the bending region.




From the comparison above, it is noted that the above claims in the instant application are an obvious variant of claims listed in US Patent 11.013,108 in view of Nam (US Publication 2018/0019440), who discloses a flexible substrate being bent to that at least a portion of the flexible substrate is disposed under the display module.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the claims of the instant application with the teachings of Nam to provide a flexible display.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Namkung (hereinafter “Nam”) (US Publication 2018/0019440) in view of Kwon (US Publication 2018/0062094).
Regarding independent claim 1, Nam teaches a display device, comprising:
a display module configured to display an image; (Nam teaches a display panel having a display area, DA [0035], Fig. 1.  In [0042], Nam indicates light emitting elements are positioned on the substrate in the display area, DA along with pixels ([0040]) and gate/data lines; these portions, including the substrate, provide the display module);
the flexible substrate being bent so that at least a portion of the flexible substrate is disposed under the display module, wherein: (See flexible substrate bending in Fig. 1 and differences between bent and unbent configurations in Figs. 2/3);
the flexible substrate comprises: (Nam teaches the substrate, 110 is a flexible substrate [0036]);
a circuit layer electrically connected to the display module; (In [0041, 0044], Nam teaches that the gate and data lines connect with gate pad portions, 121P and data pad portions 171P in the non-display area of the flexible substrate, 110 (Fig. 5).  These wirings in the non-display area provides a circuit layer.  See also Figs. 2/3);
a cover layer disposed on the circuit layer; (Cover layer, 720 which covers the circuit layer.  [0046]);
and a bubble-prevention layer disposed between the cover layer and the circuit layer....(Bubble prevention layer, 710.  {0046, 0050]);
the display module includes a display region configured to display the image and a non- display region surrounding the display region, (Display region, DA and non-display region, PA);
the non-display region includes a pad region to which the flexible substrate is connected, (See pad area in Fig. 2 in PA area located on the flexible substrate);
and the bubble-prevention layer overlaps the pad region and does not overlap the display region (See Fig. 1 and description in [0046].  The bubble-prevention layer is located in the non-display area and overlaps the pad region and not the display region);
Although Nam teaches a display panel having a flexible substrate, a bubble prevention layer and a circuit layer, Nam does not explicitly teach:
and a flexible substrate comprising a first bonding region connected to the display module, 
However, in the same field of endeavor, Kwon teaches of having an adhesive layer, 118 which is used to secure a flexible substrate, 106 to a support member, 116 (a substrate of the display module).  Fig. 1.  Fig. 6C illustrates a first bonding region at the top and a second bonding region at the bottom of the support member, 116.  The bonding regions start right at the edge of the support member (See Fig. 4). Kwon also discloses of having a printed circuit board, COF 134 located on the back side of a display area of a display module’s substrate.  The printed circuit board is located on a flexible substrate, 106 ([0097] on the side of the support member, 116 and the flexible substrate (circuit layer, connecting portion) connects the display driving circuitry located in the circuit board area to the display portion ([0046-0047, 0112], Fig. 10B conductive line on base layer, 106). See Fig. 4.
Nam teaches a base process/product of a display device having a flexible substrate, bubble-prevention layer and a circuit layer, which the claimed invention can be seen as an improvement in that the device is flexible.  Kwon teaches a known technique of a flexible substrate comprising a first and second bonding region and a printed circuit board in a display device that is comparable to the base process/product.
Kwon’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Nam and the results would have been predictable and resulted in a flexible substrate comprising a first bonding region connected to the display module, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
and a bubble-prevention layer disposed between the cover layer and the circuit layer and configured to overlap with the first bonding region (The combination of Nam and Kwon provide a bubble-prevention layer, 710 (Nam) disposed between the cover layer, 720 (Nam) and the circuit layer (wirings on the flexible substrate) and overlap with a first bonding region (attachment region between flexible substrate and display substrate of display module.  Nam/Kwon)).
Regarding dependent claim 2, Nam, as modified by Kwon, discloses the display device of claim 1, further comprising:
a printed circuit board disposed below the display module, wherein circuit layer electrically connects the display module to the printed circuit board (The combination of Nam/Kwon provides a flexible substrate, 110/106 (Nam/Kwon) which connects the circuit board located on the support member, 116 of the flexible substrate, 106 to the display module (102, Kwon)).
Regarding dependent claim 3, Nam, as modified by Kwon, discloses the display device of claim 2, the flexible substrate further comprising:
a second bonding region which is connected to the printed circuit board, and a bending region which is defined between the first and second bonding regions to connect the first bonding region to the second bonding region (See Kwon and the teachings in the combination of Nam and Kwon in claim 1).
Regarding dependent claim 6 Nam, as modified by Kwon, discloses the display device of claim 1, wherein:
the circuit layer extends a length of the flexible substrate, and the cover layer extends the length of the flexible substrate (Fig. 2 illustrates the circuit layer extending a length of the flexible substrate and Fig. 1 illustrates the cover layer, 720 also extending the same length (when viewed in combination of Fig. 2)).
Regarding dependent claim 7 Nam, as modified by Kwon, discloses the display device of claim 6, wherein:
the bubble-prevention layer is disposed directly between the cover layer and the circuit layer, and the bubble-prevention layer contacts each of the cover layer and the circuit layer (See description of circuit layer in claim 1.  Bubble-prevention layer, 710 is disposed directly between the cover layer, 720 and the circuit layer and also contacts each of the cover layer and circuit layer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693